Title: John Cook to Thomas Jefferson, 20 April 1818
From: Cook, John
To: Jefferson, Thomas


                    
                        Most Excellent Sir
                        Selma near Leesburg
the Seat of my Friend Genl Armistead T Mason April 20th 1818
                    
                    The enclosed Publication which I have the honour to present to you I received very Lately from the Author, now in England, a very near acquaintance and intimate Friend of many Years standing.
                    Permit me to observe Sir, that this is the only one of a series of numbers which commenced some Years ago and are published annually in England, which has appeared in America.
                    Having published some Extracts from it in a News Paper agreably to the request of the Author, I have with submision to solicit your Excellencys acceptance of the work.
                    The subject is of a Nature not suited to common readers, yet I have thought that it might afford you amusement for a leisure moment. If such should be the case my intentions will be fully answered.
                    
                        With sentiments of the highest veneration and most profound respect, and with wishes for your Excellencys long Life, and uninterrupted happiness, I beg leave to subscribe myself your Friend &
                        Obedient Humble Servt
                        John Cook
                    
                